09/08/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0675



                             No. DA 19-0675


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JESUS VILLANUEVA,

           Defendant and Appellant.


                                 ORDER



   Before the Court is the application of Nancy G. Schwartz, attorney of

record for Appellant/Defendant, for a 30-day extension within which to

prepare, file and serve Appellant’s opening brief in the above-entitled

matter.

   Good cause appearing, Appellant’s opening brief is due on

September 29, 2020.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                   September 8 2020